IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-40,739-16


EX PARTE TOMMY EARL JORDAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-9502478-RN IN THE 195TH DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and
sentenced to forty years' imprisonment. The Fifth Court of Appeals affirmed his conviction. Jordan
v. State, No. 05-95-01244-CR (Tex. App.-Dallas, June 19, 1997, pet. ref'd). 
	Applicant contends that he is being unlawfully restrained on a parole violation, that his
counsel at a parole hearing was ineffective, and that his robbery conviction is unconstitutional. The
trial court made findings of fact and conclusions of law and recommended that we deny Applicant's 
claims relating to his parole and dismiss his claim relating to his robbery conviction. We agree.
Accordingly, this application is denied in part and dismissed in part.   

Delivered: April 20, 2011
Do Not Publish